DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Priority
2. 	Acknowledgment is made of applicant's claim for foreign priority based on an
application filed in China on 12/25/2017. It is noted, however, that applicant has not filed a certified copy of the 201711420785.8 application as required by 35 U.S.C. 119(b). Thus, the effective date is the filing date December 19, 2018.	
EXAMINER’S AMENDMENT
3.      An examiner’s amendment to the record appears below. 
         Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.       Authorization for this examiner’s amendment was given in a telephone interview with Qianqian Wu (Reg. No. 78,599), Agent for Applicant on 12/14/2021, amended claims 1 and 3-5.
           In the Claim:
Claim 1:
  page 2, lines 9-10 and 14:  before the word “earth” add the word --the--  
    line 17: before the word “electric” replace the word “and”  with the words --signals and the--
    line 18: after the word “extension” delete the statement --, for guiding geophysical exploration in the detection area--
  page 3, line 20:  replace the word “UART” with the word --(UART)--
    line 24:  replace the word “FMC” with the word --(FMC)--  
  page 4, line 1:  before the word “host” replace the word “a” with the word --the--
    line 6: before the word “built-in” replace the word “a” with the word --the--
    line 8: before the words “inversion parameter” add the word --the--
    line 9: before the words “real-time” add the word –the--
    line 14: after the word “detect” add the word –the--
Claim 3: 
  page 4, line 1: after the word “of” add the word –the--
    line 2: before the words “real-time” add the word –the--
    line 3: before the word DSP&CPLD” replace the word “a” with the word –the--
    line 5: after the words “interface for” add the word –the--
  page 5, line 2: replace the word “UART” with the word --(UART)--
    line 3: before the word “GPS” add the word –the--
    line 4: before the word “SDRAM” add the word –the--
    line 5: before the word “FLASH” add the word –the--
    line 6: before the words “file management” replace the word “a” with the word –the--
           and replace the word “FMC” with the word --(FMC)--  
    line 11: before the words “real-time” add the word –the--
    line 19: before the words “inversion parameter” add the word –the--
            and before the words “real-time” add the word –the--
    line 22: after the word “detect” add the word –the--
    line 23: after the words “data at” add the word –the--
Claim 4: 
  page 5, line 1: after the word “of” add the word –the--
  page 6, line 1: before the words “real-time” add the word –the--
    line 15: before the word “temporal” delete the word “the”
             and before the word “operating” delete the word “the”
Claim 5: 
  page 5, line 1: after the word “of” add the word –the--
    line 2: before the words “real-time” add the word –the--
    line 3: before the word “a” replace the word –the--
    line 4: before the words “collected data” add the word –the--

The Examiner’s amendment has been made in order to place the application in
a condition for allowance.	 
Allowable Subject Matter 
5.	 Claims 1 and 3-5 are allowed. 
The following is an examiner’s statement of allowable subject matter:  
Applicant’s amendments are persuasive. 
a.	Applicant’s arguments regarding the 101 rejection have been fully considered and persuasive. The claims are analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claims are directed to a judicial exception. The claim amendments recite additional elements that integrate the claim into a practical application. Thus the claims are eligible. 

	 The prior art of record Jing et al discloses using seismic data includes magnetotelluric magnetic and gravity and deriving physical property model at different locations to predict hydrocarbon potential for the subsurface region.
	However, none of the above prior art alone or in combination does not teach or suggest “N² -1 extensions (Si) with wireless communication functions; the host generate a geological image of the detection area based on the magnetic field and electric field signals collected by the host and the extensions, during detection, host and the extension (Si) are arranged across N² measuring points in the detection area and data at each measuring point is collected synchronously detection efficiency is increased by N² compared to single point detection and influence of a spatial and temporal variance in asynchronous detection on an inversion result is avoided; wherein the RF communicates with the extension ( S) and real-time control of system synchronous
detection and inversion, the GPS chip locates geographical coordinates of the host and pulse-per-second synchronization with each extension ( S;) during synchronous detection, a built-in SD card stores real-time detection data and inversion results, the host is configured to simultaneously detect two electric field signals in X and Y directions and two magnetic field signals in X and Y directions, configure inversion parameters of each extension ( S;), and synchronously invert the detection data at the measuring points, when detecting three magnetic field signals in X, Y and Z directions, (Si) is set up at the host to detect two electric field signals in X and Y directions” in combination with all other limitations in the claim as claimed and defined by applicant.

Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 /LYNDA DINH/ Examiner, Art Unit 2865       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863